                   Case 2:19-cv-01911-MJP Document 41 Filed 03/04/21 Page 1 of 3




 1                                                     THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
      THE POKÉMON COMPANY                              No. 19-cv-1911MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                                     STIPULATED MOTION TO EXTEND THE
11                                                     DEADLINE FOR THE JOINT STATUS
                             Plaintiff,                REPORT & RELATED DEADLINES
12
               v.                                      NOTE ON MOTION CALENDAR:
13                                                     MARCH 4, 2021
      BRYAN GARCIA CRUZ, an individual,
14    and DAVID ANDINO MAISONAVE, an
      individual,
15
                             Defendants.
16

17
              WHEREAS on November 22, 2019, Plaintiffs, The Pokémon Company International,
18
     Inc. (“TPCi”), filed a lawsuit against, then-anonymous, John/Jane Does 1-3;
19
              WHEREAS on March 26, 2020, Plaintiffs TPCi filed an Amended Complaint naming
20
     Bryan Garcia Cruz, an individual, as Defendant;
21
              WHEREAS on November 25, 2020, Plaintiffs TPCi filed a Second Amended Complaint
22
     naming an additional Defendant, David Andino Maisonave, an individual;
23
              WHEREAS on March 24, 2020, Mr. Cruz signed a Waiver of the Service of Summons;
24
              WHEREAS on December 5, 2020, the Second Amended Complaint was personally
25
     served on Mr. Andino;
26

      STIPULATED MOTION AND ORDER (No. 19-                                   Perkins Coie LLP
      cv-1911MJP) – 1                                                  1201 Third Avenue, Suite 4900
                                                                         Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
     151651166.1                                                            Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 41 Filed 03/04/21 Page 2 of 3




 1            WHEREAS on January 28, 2021 the Court extended the Joint Status Report deadline to
 2   March 5, 2021.
 3            WHEREAS TPCi continues to engage in settlement discussions with Mr. Andino and Mr.
 4   Cruz;
 5            NOW THEREFORE Plaintiffs and Defendants stipulate to the following schedule:
 6            1.       The Parties agree to, and with the Court’s permission shall, exchange initial
 7   disclosures no later than April 19, 2021.
 8            2.       The Parties agree to, and with the Court’s permission shall, file their Joint Status
 9   Report no later than April 19, 2021.
10

11   The Parties are hereby notified that no further extensions will be granted.
12

13    DATED: March __4___, 2021
14

15     By: s/Holly M. Simpkins                            By:
       Holly M. Simpkins, WSBA No. 33297                  Bryan Garcia Cruz
16     Lauren W. Staniar, WSBA No. 48741                  5509 Legacy Crescent Place, Unit 302
       Jacob P. Dini, WSBA No. 54115                      Riverview, FL 33578-2818
17     Perkins Coie LLP
       1201 Third Avenue, Suite 4900                      Defendant
18     Seattle, WA 98101-3099
19     Telephone: 206.359.8000
       Facsimile: 206.359.9000
20     E-mail: hsimpkins@perkinscoie.com                  By:
       E-mail: lstaniar@perkinscoie.com                   David Andino Maisonave
21     E-mail: jdini@perkinscoie.com                      221 W Laurel Street
                                                          Willard, OH 44890-1342
22     Attorneys for Plaintiff, The Pokémon
23     Company International, Inc.                        Defendant

24

25

26

      STIPULATED MOTION AND ORDER (No. 19-                                         Perkins Coie LLP
      cv-1911MJP) – 2                                                        1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     151651166.1                                                                  Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 41 Filed 03/04/21 Page 3 of 3




 1                                                  ORDER
 2            Pursuant to the Parties’ stipulation, and with the Court’s notice to the Parties that no
 3   further extensions shall be granted, it is so ordered.
 4

 5    DATED: March 4, 2021
 6

 7

 8                                                          A
                                                            Marsha J. Pechman
 9                                                          United States District Judge
10
     Presented by:
11   s/Holly M. Simpkins
     Holly M. Simpkins, WSBA No. 33297
12   Lauren W. Staniar, WSBA No. 48741
13   Jacob P. Dini, WSBA No. 54115
     Perkins Coie LLP
14   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
15   Telephone: 206.359.8000
     Facsimile: 206.359.9000
16   E-mail: hsimpkins@perkinscoie.com
17   E-mail: lstaniar@perkinscoie.com
     E-mail: jdini@perkinscoie.com
18
     Attorneys for Plaintiff,
19   The Pokémon Company International, Inc.
20

21

22

23

24

25

26

      STIPULATED MOTION AND ORDER (No. 19-                                        Perkins Coie LLP
      cv-1911MJP) – 3                                                       1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     151651166.1                                                                 Fax: 206.359.9000
